FILED
                             NOT FOR PUBLICATION                             MAR 29 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSEPH M. MEZA,                                  No. 09-15583

               Plaintiff - Appellant,            D.C. No. 2:06-cv-02909-SMM

  v.
                                                 MEMORANDUM *
JOSEPH M. ARPAIO; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

       Joseph M. Meza, an Arizona state prisoner, appeals pro se from the district

court’s order denying his motion for reconsideration of the judgment dismissing

his 42 U.S.C. § 1983 action for failure to prosecute. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for abuse of discretion, United Nat’l Ins. Co. v.

Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009), and we affirm.

       The district court did not abuse its discretion by denying Meza’s motion for

reconsideration under Federal Rule of Civil Procedure 60(b) because Meza failed

to provide a sufficient basis for relief from the judgment. See id. (listing bases for

reconsideration under Rule 60(b)).

       Meza’s remaining contentions are unpersuasive.

       AFFIRMED.




DS/Research                                2                                     09-15583